Citation Nr: 1129797	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) with chronic lumbosacral strain, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to April 1, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2004 rating decision in which the RO denied a rating in excess of 40 percent for DDD with chronic lumbosacral strain, service connection for peripheral neuropathy, and a TDIU.  In March 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

In March 2007 the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In January 2007, the Board denied the claim for service connection for peripheral neuropathy.  The claims for a higher rating for DDD with chronic lumbosacral strain and for a TDIU were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claim for a higher rating for DDD with chronic lumbosacral strain and granted the claim for a TDIU, effective April 1, 2010 (as reflected in a March 2011 supplemental SOC (SSOC) and rating decision).  

Following the rating decision and SSOC, in April 2011, the Veteran submitted a statement expressing his disagreement with the date assigned for the TDIU.  Hence, the Board has characterized the matter remaining on appeal as involving the matter of the Veteran's entitlement to a TDIU prior to April 1, 2010 (as reflected on the title page).

In April 2011, the Veteran submitted additional lay and medical evidence directly to the Board.  A waiver of initial RO consideration of this evidence was received in July 2011. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  From the January 6, 2004 date of claim for higher rating through March 31, 2010, the Veteran's DDD with chronic lumbosacral strain was primarily manifested by decreased range of motion with pain; however, no ankylosis of the lumbar or entire spine was shown, there was no incapacitating episodes of intervertebral disc syndrome (IVDS) necessitating bed rest prescribed by a physician more than 6 weeks per year, and there was no separately ratable neurological manifestations of the lumbar spine disability.

3.  Beginning the date of an April 1, 2010 VA examination, the Veteran's DDD with chronic lumbosacral strain has been manifested by IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

4.  At no point pertinent to the January 6, 2004 date of claim for higher rating has the Veteran's service-connected DDD with chronic lumbosacral strain been shown to be so exceptional or unusual as to render inadequate the schedular criteria for rating the disability.

5.  Prior to April 1, 2010, service connection was in effective for DDD with chronic lumbosacral strain (rated as 40 percent disabling) and residuals of a fractured nose (rated as noncompensable); the Veteran's combined disability rating was 40 percent.

6.  The Veteran's service-connected disabilities did not meet the percentage requirements for an award of a schedular TDIU prior to April 1, 2010, and these disabilities, alone, were not shown to prevent him from obtaining or retaining substantially gainful employment prior to April 1, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for DDD with chronic lumbosacral strain, for the period from January 6, 2004 through March 31, 2010, to include on an extra-schedular basis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent, but no higher, rating for DDD with chronic lumbosacral strain, from April 1, 2010, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2010). 

3.  The criteria for a TDIU prior to April 1, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
 
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2004 pre-rating letter, the RO provided notice to the Veteran provided notice to the Veteran of what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2004 rating decision reflects the initial adjudication of the claim after issuance of the January 2004 letter.  

The March 2006 SOC and letter contained information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The SOC also provided the Veteran with specific information regarding establishing a claim for a TDIU.  After issuance of the SOC, and opportunity for the Veteran to respond, the March 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, the reports of multiple VA orthopedic examinations, and an opinion from the VA Director of Compensation and Pension Service.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The evidence of record includes a private MRI dated in August 2003 noting an impression of disc herniation, impingement upon the right S1 nerve, annular bulges at L3-4 and L4-5, along with moderate to severe right sided neural foraminal encroachment at L3-4 through L5-S1.  

Records from private physician Dr. M. from July and August 2003 note that the Veteran presently worked as a security observer for the Environmental Protection Agency, which essentially involved sitting and watching a pile of contaminated materials to make sure they were not manipulated or stolen.  The physician noted that he was capable of such employment, but opined that he would not be capable of any form of non-sedentary employment.  The Veteran complained of low back pain radiating to the lower extremities.  

An October 2003 report from private physician Dr. M. notes that the Veteran complained of low back pain with radiating numbness and tingling along the bilateral lower extremities.  After examination and nerve conduction studies, an impression of bilateral sensory neuropathy, bilateral peroneal motor neuropathy, and fibrillation potential along the right lumbar paraspinal muscles suggestive of chronic axonal injury was indicated.

In December 2003, Dr. M opined that, given the combined effects of the Veteran's spinal stenosis and now his peripheral neuropathy, within a reasonable medical certainty that the Veteran is fully disabled from any form of gainful employment.  

VA outpatient treatment records from December 2003 reflect that the Veteran reported worsening low back pain and requested a cane.  The treating physical therapist noted that the Veteran would benefit from a cane to provide increased stability with ambulation and allow for some reduced strain on his back.

A December 2003 statement from the Veteran's former employer notes that he was terminated due to the fact that he could not withstand prolonged periods of standing, sitting, walking, step climbing, or driving on unpaved construction roads.  

On VA peripheral neuropathy examination in January 2004, the Veteran reported slowly progressive back pain since a 1994 laminectomy.  He indicated that the pain waxed and waned in intensity, but it is always made worse by standing or walking for any long distances.  He also reported bilateral leg and foot numbness.  He denied any current hand involvement or bowel or bladed incontinence, or other associated neurological complaints.  On sensory examination, the examiner noted a diminution of vibratory sensation, especially noted from the ankles down, bilaterally.  However, there was no specific radicular sensory loss noted.  The examiner determined that the findings on examination suggested an underlying peripheral neuropathy which is most likely not associated with his back condition and is most likely a separate process. 

On VA orthopedic examination in the Veteran also reported localized low back pain radiating down the lower legs.  He reported that he took medication to treat his pain.  With respect to flare-ups, the Veteran indicated that these happened about once a month, lasting anywhere from 1 day to 6 days, and precipitated by sitting or standing for a prolonged period of time, bending, lifting, or reaching.  He reported that sometimes his back got so stiff and painful that he could not get out of bed.  The examiner observed that the Veteran walked with a cane and wore a brace.  The Veteran indicated that he could walk 50 to 100 feet for 5 minutes before he had to rest.  He noted that he used to work part-time in security, but was laid off essentially because his back condition did not allow him to do all the functions required at his job.  

On physical examination, the examiner noted that it was difficulty putting on his clothes due to back pain.  Forward flexion was to 60 degrees and extension was to 5 degrees.  The Veteran could bend sideways to the left 10 degrees and sideways to the right 20 degrees.  Rotation to the left was to 30 degrees, while it was to 45 degrees on the right.  There was no scoliosis by examination.  The examiner observed that limitation of motion seemed to be due to pain and uncomfortability.  An x-ray showed degenerative changes and laminectomy from L4-L5.  In conclusion, the examiner noted there was radiologic evidence of post-traumatic arthritis and possible spinal stenosis.  

A September 2004 statement from Dr. M. notes that the Veteran had been under his care for several years.  He noted that the Veteran suffered from multiple disorders of the spine, including degenerative herniated discs, spinal arachnoiditis, spinal stenosis, and facet arthritis.  He indicated that as a result, the Veteran suffered from traumatic as well as degenerative deformities of his lumbar spine.  In addition, he reported that MRI studies have demonstrated areas of ongoing nerve root compression in the lumbar region.  He described the Veteran's range of motion of the lumbar spine as significantly limited.  Dr. M. also noted that the Veteran ambulated with a cane and a markedly antalgic gait, and had considerable difficulty sitting comfortably for any more than 20 minutes without a need to adjust his position.  He found that, based on the Veteran's low back disability, the Veteran was totally and permanently disabled from any type of gainful employment.  

A November 2004 SSA decision notes that the Veteran is in receipt of disability benefits due to his severe impairments included lumbar spondylosis, facet joint narrowing, degenerative disc disease, obesity, and peripheral neuropathy.  A disability determination notes a primary diagnosis of peripheral neuropathy and a secondary diagnosis of disorders of the back.

Continued VA outpatient treatment reports from November 2005 and March 2006 document the Veteran's continued complaints of low back pain and difficulty walking.  

During the Veteran's March 2007 DRO hearing, the Veteran reported that he was laid off from his previous job because he could not climb, walk, or sit for a prolonged periods of time due to low back pain.  He indicated that to do even the simplest tasks, he needed to load up on pain killers and narcotics.  He also stated that he had period of time when he could not get out of bed for 2 to 3 days, and flare-ups lasting up to 6 to 7 weeks at a time.  In addition, he indicated that in the past, his treating physicians had prescribed bed rest.  He estimated that he spent 3 months a year on bed rest.  

On VA examination in July 2007, the Veteran reported intermittent, progressive, low back pain radiating into his legs.  With one hundred feet of ambulation, he reported experiencing sharp pain mostly in the left side and sharp pain down to his knee on the right side.  Standing more than 10 minutes reportedly increased the pain to a level of 8 out of 10.  The Veteran also indicated difficulty with stairs.   On physical examination, the examiner observed that the Veteran ambulated with a straight cane with a wide-based guarded gait.  

An examination of the spine showed no scoliosis, but paraspinal muscles were tender and tight bilaterally.  Forward flexion was to 35 degrees and remained unchanged on repetition.  Extension was to 0 degrees and was unchanged on repetition.  Lateral bending was to 5 degrees on the left and 5 degrees on the right, and he could not perform repetitive motion due to increased discomfort.  Rotation to the left and right were each to 5 degrees and was unchanged on repetition.  The examiner also opined that during flare-up, further reduction in active range of motion was possible.  He saw mild incoordination with repetitive range of motion, and subjective complaints of fatigue, but no apparent poor endurance.  There was numbness and decreased sensation to light touch throughout both legs below the knees.  An x-ray revealed mild to moderate degenerative disc disease and sclerosis.  The examiner determined that it was unlikely that the Veteran could hold any productive job and would have difficulties with activities of daily living.  An impression of post-traumatic degenerative disc disease and residuals of laminectomy was noted.  The examiner determined that the Veteran's peripheral neuropathy was not related to his lower back, but there was mild radiculopathy on the right side with nerve root irritation.

Further treatment records from Dr. M. from 2007 through 2009 reflect continued complaints and treatment of low back pain.  In April 2007 Dr. M. reiterated that he could not imagine any form of gainful employment in which the Veteran could participate on a more than day/week basis.  In November 2008, the Veteran reported that even minimal activities tend to incapacitate him for several hours to a few days after such activities.  A February 2009 MRI noted disc bulge and right foraminal protrusion.  

On VA examination in April 2010, the Veteran indicated constant back pain extending from the low back to the knees, exacerbated by activity.  He also reported incapacitating episodes that required confinement to a bed for approximately 90 days per year.   The Veteran reported symptoms of some mild urinary incontinence, not requiring the use of absorbent materials.  He also reported weakness in both lower extremities and numbness below the knees.  He used a cane and reported that he could not walk more than 100 feet.  With respect to activities, he indicated that he can only drive on a very limited basis and needed help dressing himself.  He could only takes showers as he could not get in and out of the bathtub.

On physical examination, the examiner noted that the Veteran walked with a cane and had an antalgic gait to the right.  He could get out of a chair independently.  There were no spasms noted on range of motion.  Forward flexion was to 20 degrees and was to 27 degrees on repetition.  Extension was to 20 degrees, limited to 15 degrees on repetition.   Right and left lateral flexion were each to 10 degrees, while left and right lateral rotation was to 20 degrees bilaterally.   The Veteran described pain on range of motion.   The examiner commented that there was no significant change on repetition of range of motion.  By x-ray, there was ankylosis of the thoracic spine, but not of the lumbar spine.  An x-ray of the lumbar spine showed degenerative changes, most pronounced at L4-L5.  An impression of spinal disc condition, degenerative changes of the thoracic and lumbar spine, and ankylosis of the thoracic spine was indicated.  In his opinion, the Veteran could not hold and served any useful sort of job.  

 With respect to neurologic conditions related to the Veteran's lumbar spine disability, the examiner assigned a diagnosis of spinal disc condition with residuals involving urological manifestations.  He found that the Veteran's bladder impairment constituted a separately ratable manifestation of the lumbar spine disability.  As for the Veteran's lower extremity pain and numbness, a diagnosis of spinal disc condition with residuals involving neurological manifestations of bilateral lower extremity peripheral neuropathy was noted.

An October 2010 VA outpatient treatment report notes that Veteran's main limitations in quality of life are his degenerative joint disease of the spine with pain radiating down the spine and causing numbness in the lower limbs.  

On VA examination in December 2010, the examiner noted that the Veteran was totally and permanently incapacitated by his chronic back pain and related symptoms.   He noted that the Veteran could not drive due to medication and inability to be comfortable even in a seated position.  He also could not flex his spine to any degree, and experienced flare-ups alleviated by bed rest.  The examiner noted that there was limited flexion and extension of the spine and limitation of rotation as well as bilateral paraspinal spasm and tenderness in the lumbar region.  The examiner found that the Veteran's back pain was chronic, incapacitating, progression, and unlikely to improve.  The examiner also expressed his belief that the Veteran's numbness and tingling below the knee should be considered separately ratable manifestations of both the lumbar spine disability and presumed Agent Orange exposure.  He found the Veteran to be permanently disabled, unable to work, and severely limited in his ability to perform activities of daily living.

In a January 2011 addendum opinion, the April 2010 VA examiner emphasized that the Veteran could not hold and serve in any useful job because of his being bed-confined and use of narcotic pain medication.  The examiner also emphasized that the Veteran did not specifically have ankylosis of the lumbar spine.   

In a March 2011 report, the VA Director of Compensation and Pension (C&P) Services noted that the Veteran stated that he was unable to work since December 2002, and he had last worked in July 2003, when he was terminated from his security position.  The Director noted that the evidence did not show any surgical procedures or hospitalizations for treatment of the Veteran's degenerative disc disease, and there were no periods of physician-prescribed bed rest documented in medical record.  However, he noted that medical opinions from recent examinations from April and December 2010 indicated that the Veteran's lumbar spine condition currently prevented him from performing all types of work  He noted that service connection had not been established for the Veteran's peripheral neuropathy. While the Director determined that none of the medical evidence demonstrated that the Veteran's back condition alone markedly interfered with his previous employment and thus and extra-schedular evaluation for the service-connected back condition was not warranted, entitlement to a TDIU on an extra-schedular basis was warranted effective April 1, 2010.

An April 2011 statement from the Veteran's treating physician, Dr. Z., notes that he had been treating the Veteran since 2000.  He noted that since he first met the Veteran, he had been aware of his limited mobility, his use of a cane to walk, and his limited endurance.  He also stated that the Veteran was not able to stay in one position for more than a short period of time due to pain and back spasm.  Dr. Z. also indicated that he treated the Veteran's wife, and she had reported to him that the Veteran's suffered from bad days where he was unable to get out of bed.  He indicated that he treated the Veteran on May 2010, and told the Veteran to keep a pain diary and note the number of days that he was unable to get out from bed due to his back disability.  He reported in April 2011 that he was unable to leave his bed nearly one third of the time over the past 10 months-a report Dr. Z. found to be credible.  The examiner noted that he had significant back pain, gait dysfunction, and limited ability to function with his activities of daily living.  Dr. Z. also indicated that the Veteran was not employable and had to drastically curtail his activities due to his chronic back problems and lower extremity neuropathy.  


III.  Analysis

A.  Higher Rating for DDD with Chronic Lumbosacral Strain

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The 40 percent rating for the Veteran's DDD has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (for intervertebral disc syndrome (IVDS).   However, the actual criteria for rating disk disease is set forth in rating formulas.

Effective September 26, 2003, VA's rating schedule provides that degenerative disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the Formula for Rating IVDS on the basis of Incapacitating Episodes, ratings are assigned on the basis of the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.
Considering the pertinent evidence in light of the applicable criteria, the Board finds that, through March 31, 2010, a rating in excess of 40 percent for the Veteran's DDD with chronic lumbosacral strain is not warranted. 

Pertinent to the Veteran's January 2004 claim for increase and prior to April 1, 2010, the evidence of record from this time period did not reflect that the Veteran experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, which is required for assignment of a 60 percent rating on this basis.  While, during his DRO hearing and on examination, the Veteran asserted that he experiences incapacitating episodes totaling a duration of at least 6 weeks per year,  there is simply no objective evidence, including medical examinations and treatment records, reflecting periods of incapacitating episodes with prescribed bed rest by the Veteran's treating physician.  

The Board notes, however, that the April 1, 2010, VA examination report reflects an increase in symptomatology that has continued to date, and these symptoms appear to approximate the level of disability contemplated in the next higher 60 percent rating under the Formula for Rating IVDS on the Basis of Incapacitating Episodes. 

The April 1, 2010 VA examination reports reflects that the Veteran spent a significant portion of the year confined to a bed due to his low back pain.  In the April 2010 VA examiner's January 2011 addendum opinion, he emphasized the frequency of the Veteran's periods of bed confinement.  This report is reiterated by the Veteran's private physician, Dr. Z., in his April 2011 statement.  He noted that since May 2010, the Veteran reported that he spent nearly one-third of his time unable to leave the bed-a report the Veteran's physician found to be credible and consistent with his treatment history.  The Board finds that these reports of bed confinement are consistent with doctor-prescribed bed rest.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 60 percent rating for IVDS are met as of the date of the April 1, 2010 VA examination.  The Board notes that this is the maximum rating available under the Formula for Rating IVDS Based on Incapacitating Episodes.

However, no higher rating is assignable under any applicable criteria either prior to, or since April 1, 2010.  

As noted above, under the General Rating Formula, the next, higher, 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Here, while ankylosis of the thoracic spine has been found on examination, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine. There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

Further, as the record presents no basis for the assignment of separate ratings for orthopedic and neurological manifestations of service-connection lumbar spine disability, Note (1) of the General Rating Formula also provides no basis for higher rating either prior to, or since April 1, 2010.  The Board notes that the Veteran has already been granted service connection for urinary frequency as secondary to DDD with chronic lumbosacral strain, and assigned a separate 20 percent rating from the April 1, 2010 VA examination documenting urinary symptoms.  

Moreover, while the record consistently reflects that the Veteran has been diagnosed with bilateral peripheral neuropathy, objective medical findings indicates that this is not secondary to the Veteran's low back disability, and the Board previously denied service connection for peripheral neuropathy, claimed as secondary to service-connected DDD with chronic lumbosacaral strain in its January 2009 decision.

The Board acknowledges the opinion of the December 2010 VA examiner opinion to the effect that Veteran's numbness and tingling below the knee should be considered separately ratable manifestations of his lumbar spine disability.  However, other medical opinion evidence indicating that the Veteran's lower extremity peripheral neuropathy is not attributable to his service-connected low back disability.  Because the medical evidence does not establish that the Veteran's peripheral neuropathy is a manifestation of his service-connected DDD with chronic lumbosacral strain, the Board finds that there is no basis for any separate, compensable rating under this provision.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's DDD of the lumbar spine with chronic lumbosacaral strain been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the March 2011 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2010). In exceptional cases, where the ratings provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to service-connected disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular rating requires a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1).

As noted above, the Veteran has indicated that he had to stop working in 2003 due to his low back problems.  Due to these complaints suggestive of marked interference with employment, to RO forwarded the Veteran's claim file to the Director of Compensation and Pension Services for a determination as to whether a higher rating for DDD with chronic lumbosacral strain on an extra-schedular basis is warranted.

Also as noted above, in a March 2011 response to the RO's request, the Director of VA's Compensation and Pension Service found that the Veteran's service-connected DDD with chronic lumbosacral strain was manifested by symptomatology that did not warrant a schedular or extra-schedular rating in excess of the rating currently assigned.  In so finding, the Director acknowledged that the record demonstrated significant low back difficulties, but that these difficulties, as represented in pain and loss of motion, were adequately reflected with application of the regular rating criteria.  The Director noted that reports of incapacitating episodes requiring bed rest were subjective in nature and that loss of range of motion was adequately considered in the rating assigned.

Furthermore, the C&P Director noted that the Veteran had not been working since December 2003; however, he pointed out that the Veteran had several nonservice-connected medical conditions, including peripheral neuropathy, coronary artery disease, obesity, hypertension, carpal tunnel syndrome, and sleep apnea that contributed to unemployment.  The Director found that the evidence demonstrated that the service-connected DDD with chronic lumbosacral strain, alone, did not prevent the Veteran from driving or functioning sufficiently to perform sedentary work.  Rather, the evidence mainly indicated that the Veteran was unable to work due to a combination of other factors, including peripheral neuropathy, advanced age, limited education, and past work history.

The evidence demonstrates that the Veteran's industrial capacity was impaired, to some degree, by his service-connected DDD with chronic lumbosacral strain prior to April 1, 2010.  However, there is no objective showing that his disability impacted his employability to an extent greater than what is already contemplated in the assigned rating.  The Board points out, as noted by the C&P Director, that the Veteran's DDD with chronic lumbosacral strain and its impact on his ability to work is further complicated by his significant peripheral neuropathy and other disabilities for which service connection has not been granted and are, thus, not for consideration in determining whether the Veteran's DDD with chronic lumbosacral strain caused marked interference with employment.  In sum, the objective evidence simply does not support a finding that the Veteran's DDD with chronic lumbosacral strain, alone, has produced marked interference with employment.

The Board further notes that that the evidence does not establish frequent hospitalizations for the service-connected DDD with chronic lumbosacral strain.  There also is no showing that the disability has otherwise rendered the application of the regular schedular standards impractical.

For the foregoing reasons, the Board concludes that the record supports assignment of a 60 percent, but no higher, rating for DDD with chronic lumbosacral strain from April 1, 2010.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a 60 percent rating are met from April 1, 2010, but finds that the preponderance of the evidence is against any rating higher than that assigned before or since that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU Prior to April 1, 2010

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, prior to April 1, 2010, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU.  At that time, service connection had only been established for DDD with chronic lumbosacral strain, rated as 40 percent disabling, and residuals of a fractured nose, rated as noncompensable; a combined rating of 40 percent was in effect.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable is still necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.41, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the Board finds that, for the period prior to April 1, 2010, a TDIU, to include on an extra-schedular basis, is not warranted.

Initially, the Board recognizes that the Veteran has not been employed at any time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable.

As indicated above, the pertinent medical and other evidence in this case indicates that the Veteran's service-connected and nonservice-connected disabilities rendered him unemployable prior to April 1, 2010.  However, this evidence does not indicate that the Veteran's service-connected disabilities, alone, precluded substantially gainful employment.   

The evidence of record indicates that the Veteran stopped working in December 2003.  SSA records reflect that disability benefits were established effective December 2003.  A statement from the Veteran's former employer notes that he had to be terminated in December 2003 due to his physical limitations with standing, sitting, and walking.  In December 2003, the Veteran's private physician opined that, in consideration of the combined effects of the Veteran's low back disability and peripheral neuropathy, the Veteran was fully disabled from any form of employment.  

However, the primary diagnosis considered in the SSA decision was peripheral neuropathy.  Advanced age was also weighted in the decision to grant entitlement to SSA benefits.  Documents from the Veteran's private physician, Dr. M., likewise reflect that the Veteran's physical limitations on work were due, at least in part, to his peripheral neuropathy-a disability for which service connection has not been established and which is not deemed a manifestation of service-connected lumbar spine disability.  

The record also reflects that, during the period in question, the Veteran had been diagnosed with numerous other disabilities for which service connection was not in effect, including coronary artery disease, atrial fibrillation, hypertension, migraines, carpal tunnel syndrome, morbid obesity, and severe obstructive sleep apnea. 

Accordingly, the Board, finds-consistent with the C&P Director's March 2011 findings-that, for the period prior to April 1, 2010, objective evidence simply does not establish that Veteran's service connected disabilities, alone, rendered him unable to obtain or retain substantially gainful employment. 

The Board further finds that, to whatever extent the Veteran and his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters (see, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and, as indicated above, the objective medical and other evidence of record-persuasive evidence on this point-does not support these assertions.  

In sum, while the record reflects that the Veteran was not employed during the period in question, competent, probative evidence simply does not support a finding that the Veteran that the Veteran's service connected disabilities, alone-without consideration of his age and his nonservice-connected disabilities, including bilateral peripheral neuropathy-were of sufficient severity to produce unemployability.  

Accordingly, the claim for a TDIU prior to April 1, 2010, to include on an extra-schedular basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.


ORDER

A rating in excess of 40 percent for a service- connected DDD with chronic lumbosacral strain, from January 6, 2004 through March 31, 2010, is denied.

A 60 percent rating for DDD with chronic lumbosacral strain, from April 1, 2010, is granted, subject to the legal authority governing the payment of compensation benefits.

The claim for a TDIU prior to April 1, 2010, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


